Citation Nr: 0602084	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-28 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 10 percent for lumbar 
myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Counsel






INTRODUCTION

The veteran served on active duty from August 1969 to January 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2002 RO decision which denied a rating higher 
than 10 percent for lumbar myositis.  

The Board notes that in written argument, the veteran's 
representative has raised the issue of service connection for 
degenerative disc disease of the lumbar spine.  As such issue 
has not been previously addressed by the RO, it is not 
properly before the Board at this time and is hereby referred 
to the RO for initial consideration.


FINDING OF FACT

The veteran's lumbar myositis is manifested by flexion of 78 
degrees, extension of 20 degrees, right and left lateral 
bending of 30 degrees, tenderness to palpation, and muscle 
spasms at L3-S1.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for lumbar 
myositis have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(effective prior to September 26, 2003); Diagnostic Code 5021 
(effective September 26, 2003).








REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's lumbar myositis has been rated as 10 percent 
disabling since the January 5, 1970 effective date of service 
connection.

During the rating period in issue, the criteria for 
evaluating lumbar myositis were revised effective September 
26, 2003.  Either the old or new rating criteria may apply, 
whichever are more favorable to the veteran, although the new 
rating criteria are only applicable since their effective 
date.  See VAOPGCPREC 7-2003.

Diagnostic Code 5021, which governs myositis, provides that 
the condition is to be rated on limitation of motion of the 
affected part as degenerative arthritis.  Under the old 
rating criteria, limitation of motion of the lumbar spine is 
rated 10 percent when slight and 20 percent when moderate.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective prior to 
September 26, 2003).  Lumbosacral strain is rated 10 percent 
when there is characteristic pain on motion and 20 percent 
when there is muscle spasm on extreme forward bending with 
unilateral loss of lateral spine motion in a standing 
position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (effective 
prior to September 26, 2003).

Under the revised rating criteria, the veteran's lumbar 
myositis is rated under the General Rating Formula for 
Diseases and Injuries of the Spine.  Under this formula, 
lumbar myositis (Diagnostic Code 5021) is rated as follows 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  A 10 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5021 (effective September 
26, 2003).

Notes following the General Rating Formula reflect that for 
VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.	

Private medical records dated in 1998 and 2002 show the 
veteran with spinal canal stenosis at the L4-L5 and L5-S1 
levels on magnetic resonance image (MRI) testing in 1998, and 
herniated nucleus pulposus at L4-L5 and L5-S1 by MRI in 2002.  
The Board notes that the veteran is not service-connected for 
degenerative disc disease.

At a VA spine examination given in November 2002, the veteran 
complained of intermittent back pain which waned and waxed.  
He indicated that he experienced sharp back pain which was 
localized at the left side of the back and which radiated to 
the posterior thigh and left lower extremity.  Pain was 
precipitated by coughing, sneezing, and performing yard 
chores which involved bending and carrying.  Pain was 
alleviated with ice and medication.  He reported no 
additional limitation of motion or functional impairment 
during flare-ups, and he was independent in activities of 
daily living.  

On physical examination, he had flexion of 78 degrees, 
extension of 20 degrees, and right and left lateral bending 
of 30 degrees.  Pain began with flexion at 78 degrees.  There 
was no additional limitation from pain, fatigue, weakness, or 
lack of endurance.  He was tender to palpation with muscle 
spasms at L3-S1.  There was no postural abnormality.  There 
was no neurological abnormality.  The examiner's diagnoses 
were lumbar myositis and herniated nucleus pulposus at L4-L5 
and L5-S1.  The Board finds this report is entitled to great 
probative weight and provides evidence against this claim.   

Upon review of the evidence above, the Board finds that the 
criteria for a rating higher than 10 percent for lumbar 
myositis is not established by the evidence of record.  Over 
the time period relevant to the appeal, the evidence does not 
show moderate limitation of motion of the lumbar spine or 
muscle spasm on extreme forward bending with unilateral loss 
of lateral spine motion in a standing position, as required 
for a rating higher than 10 percent under the old criteria.  
The VA examination reported ranges of motion which are only 
slightly less than normal, and did not report any postural 
abnormality.  

With regard to the new criteria, the Board finds that it is 
not shown since September 26, 2003 that the veteran has 
experienced forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis, as required for a rating higher than 10 percent.  
The VA examination found flexion of 78 degrees, and while not 
all of the ranges of motion necessary for determining 
combined range of motion are indicated in the examination, 
those that are establish that the combined range of motion is 
already greater than 120 degrees.  As indicated above, there 
is also no indication of postural abnormality.  Thus, the 
veteran is not entitled to a rating higher than 10 percent 
under the General Rating Formula for Diseases and Injuries of 
the Spine.    

Finally, the Board notes that consideration has been given to 
the veteran's functional loss due to pain on motion, under 
the provisions of 38 C.F.R. §§ 4.40, 4.45 for all rating 
codes potentially applicable to the veteran's disability.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  The Board finds that the effects of pain 
reasonably shown to be due to the veteran's service-connected 
lumbar myositis are contemplated in the current 10 percent 
rating assigned to the condition.  There is no indication 
that pain, due to disability of the spine, has caused 
functional loss greater than that contemplated by the 10 
percent evaluation assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, supra.

As discussed above, both the old and new regulations for 
evaluating the veteran's back disorder were considered by the 
Board in this case, due to the amendments which occurred 
during the pendency of the veteran's claim.

The Board further finds that the evidence in this case does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2005) (such 
ratings may be authorized by the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service).

In view of the foregoing, the Board finds that the currently 
assigned 10 percent rating adequately reflects the clinically 
established impairment experienced by the veteran.  As the 
preponderance of the evidence is against the claim for a 
rating higher than 10 percent for lumbar myositis, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005), imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
October 2002.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decision on appeal and the statement 
of the case (SOC), he was provided with specific information 
as to why his claim was being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159 in the July 2003 SOC.

Finally, with respect to element (4), the Board notes that 
the RO's letter and the SOC generally informed the veteran 
that it was necessary to send any evidence in his possession 
that supported his claim to VA.  There is no allegation from 
the veteran that he has any evidence in his possession that 
is needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done - irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication - the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Court's decision in Pelegrini II held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and that was done in this case.

The claims folder contains all available service medical 
records, VA medical records, VA examination reports, and 
private medical records.  The veteran has not identified any 
other outstanding evidence to be obtained.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Pelegrini II; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

A rating higher than 10 percent for lumbar myositis is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


